Citation Nr: 0110293	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  96-30 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of service connected degenerative disc disease 
at L5-S1, currently rated as noncompensably disabling.

2.  Evaluation of service connected bronchial asthma, 
currently rated as noncompensably disabling.

3.  Evaluation of service connected allergic rhinitis, 
currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1988 to 
October 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Degenerative disc disease at L5-S1 is currently 
manifested by intermittent periods of radiating low back pain 
and muscle spasm of a mild degree without neurological 
deficits.

2.  Bronchial asthma is currently manifested by nocturnal 
dyspnea and treatment with bronchodilators.

3.  Allergic rhinitis is not currently manifested by 
objective evidence of definite atrophy of the intranasal 
structure, moderate secretion, polyps, or a greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.


CONCLUSIONS OF LAW

1.  Degenerative disc disease at L5-S1 is 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 (2000).

2.  Bronchial asthma is 10 percent disabling. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.97, 
Diagnostic Code 6602 (1996)(2000).

3.  The criteria for a compensable evaluation for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, § 4.97, Diagnostic Codes 6501, 
6522 (1996)(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a June 1995 rating decision that 
established service connection for degenerative disc disease 
at L5-S1; bronchial asthma; and allergic rhinitis.  All three 
disabilities were assigned noncompensable evaluations.  

The appellant contends that higher evaluations are warranted.  
Regarding his back, he contends that he suffers from muscle 
spasms and pain in his back that radiates down his left leg 
to his knee and down his right side to his buttock.  He is in 
chronic, daily pain and cannot stand, sit or walk for any 
long period of time.  The muscle spasms occur at least twice 
a week.  It interferes with his ability to bend, climb 
stairs, walk or drive a truck at work.  Regarding his asthma, 
he contends that he has an asthma attack at least 3-4 times a 
year.  He has to take medication every day to control his 
asthma regardless of whether he has an attack or not.  His 
attacks usually occur at night and involve wheezing and 
difficulty breathing.  Regarding his allergic rhinitis, he 
has allergy attacks that occur once or twice a week.  His 
nose constantly secretes and his turbinates are swollen and 
atrophied.

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of this appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim for increased 
ratings.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were obtained.  The appellant 
identified private medical treatment from Florida Hospital 
East and Drs. Rosenburg, D'Eramo, and Imfeld, and all of 
these identified and relevant medical treatment records were 
requested and obtained by the RO.  Treatment records from the 
VA Medical Center were obtained and associated with the file.  
VA examinations were conducted in April and May 1995 and a 
copies of the reports associated with the file.  The 
appellant declined a hearing.  Furthermore, there is no 
indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to this 
claim.

The Board notes at this juncture that in January 1998 the 
Board remanded the appeal in order for additional VA 
examinations to be conducted.  The appellant was provided 
notice of this Remand action.  In March 1998, the RO provided 
notice to the appellant that a VA examination was to be 
scheduled at the VA Medical Center.  He was advised that it 
was his responsibility to attend the examination.  He was 
further advised that failure to report for this examination 
might cause the RO to continue the prior denial and forward 
his appeal to the Board.  This notice was returned 
undelivered due to a change of address.  In April 1998, the 
RO forwarded the same notice letter to the new address.  This 
notice was not returned undelivered, and in fact the 
appellant has since contacted the RO and furnished the same 
address.  In March 1999, the appellant was advised in the 
Supplemental Statement of the Case of his failure to report 
for examination and that the evidence expected from this 
examination that might have been material to the outcome of 
his claims could not be considered.  Neither the appellant 
nor his representative have demonstrated or even addressed 
good cause for his failure to report in subsequent 
submissions to the RO.

Under VA regulations, it is incumbent upon a veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2000).  We find 
that the actions of the RO as well as the Board were 
sufficient to give the appellant actual notice of the 
consequences of his failure to report for VA examination and 
that good cause has not been shown.  All duties owed the 
appellant have been met.  If the appellant chooses to make 
himself unavailable while at the same time pursuing a claim 
for VA benefits, that is his choice and he must bear any 
adverse consequences of such action.  What is clear is that 
VA has taken thorough and concerted efforts to assist the 
appellant in the development and adjudication of his claim.  
Further action without response or assistance from the 
appellant constitutes a waste of limited government 
resources.  See e.g. Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).  The appellant's claims are original compensation 
claims, which allows them to be decided based upon the 
evidence of record when the appellant fails to show for an 
examination.  38 C.F.R. § 3.655(b).  

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
Brown, 12 Vet. App. 119 (1999).  We conclude that the 
conditions addressed have not significantly changed and that 
uniform ratings are appropriate.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating the musculoskeletal disability.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. 
App. 7, 10-11 (1996).  In assessing the functional loss, if 
any, of a musculoskeletal disability, inquiry must be 
directed towards findings of less movement that normal; more 
movement than normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

Lay testimony is competent only when it regards the 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse, and to note 
the observable feature of his disabilities.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service medical records revealed that in January 1991 
rhinitis and bronchial asthma were diagnosed.  The appellant 
exhibited bilateral expiratory wheezing on examination.  In 
June 1994 he was diagnosed with vasomotor versus perennial 
allergies and examination revealed red, edematous turbinates 
without polyps and clear drainage.  In August 1994 the 
appellant was involved in a motorcycle accident and was 
treated for lumbosacral strain.  On examination there was 
tenderness in the lumbar area and no spasm.  At the time of 
his separation examination in November 1994, no lung, spine 
or musculoskeletal abnormalities were identified.  The 
appellant reported a 4-year history of allergic rhinitis and 
was taking medications for this.  The examiner indicated that 
the appellant did not have chronic sinusitis.  The appellant 
denied radiculopathy or any significant problem other than 
morning stiffness.

Florida Hospital East records documented complaints of back 
pain after the August 1994 motorcycle accident.  On 
examination his back was stable and nontender without 
swelling or deformity.  No paralumbar muscle spasm was noted.  

He was seen again at Florida Hospital East in September 1994 
complaining of back pain that occasionally radiated down the 
right lower extremity.  Examination revealed decreased range 
of motion secondary to pain with flexion.  There was palpable 
paralumbar muscle spasm.  Straight leg raising was negative 
bilaterally.  His neurosensory status was intact distally.  
Lumbar muscle spasm was diagnosed.  Very mild posterior 
listhesis of L5 on S1 and a mild loss of vertebral body 
height at L1 with degenerative endplate changes were seen on 
X-ray. 

Dr. D'Eramo's records documented treatment beginning in 
October 1994 for complaints of thoracolumbar pain.  On 
examination his spine was straight.  His lumbar spine was 
flat.  There was no shift.  There was some palpable spasm 
bilaterally with a little more on the left side.  There was 
acute tenderness at the spinous of L4-5 and at the 
lumbosacral junction on the left.  There was no notch 
tenderness.  He could flex to 70 degrees comfortably and 
beyond that it got "tight."  He could flex to 80 degrees 
with a great deal of encouragement and effort.  He did not 
fully reverse lordosis.  Side tilts and rotation were 
restricted about 20 percent, with extension limited by 25 
percent and producing pain on the left more than on the right 
side.  He had full straight leg raising on the right, on the 
left there was buttock and back pain at 70 degrees.  Knee and 
ankle jerks were 2+ and symmetric.  Persistent strain and 
contusion in the lumbar spine with apparent congenital 
central stenosis was diagnosed.  He was cleared to work with 
good common sense in terms of lifting and body mechanics.

Dr. Imfeld examined the appellant in November 1994.  The 
appellant complained of low back pain with occasional pain 
into his left buttock.  Lumbar range of motion was normal in 
flexion, extension, lateral bending and rotation.  Sensation 
was intact and symmetric and reflexes were 2+ and symmetric 
in the patellar and Achilles tendons.  His gait was normal 
and he was able to walk on heels and toes and rise from a 
squat.  He was able to balance on either foot.  Computerized 
tomography had revealed herniation at L5-S1.  There were no 
real hard radicular signs at this point according to the 
examiner.  By December 1994 his morning back pain was 
decreasing.

The appellant was evaluated by Dr. Rosenberg in February 1995 
for complaints of head congestion.  Physical examination 
revealed very severe congestion in his nose, with the nasal 
mucosa being pale and boggy with a clear, watery discharge.  
It was mildly injected.  Results of allergy skin testing were 
strongly positive.  Pulmonary function testing revealed a 
significant deficit that was consistent with asthma, but the 
FEV-1 or FEV-1/FVC results were not reported.  There was no 
wheezing in his chest.  A bronchodilator was prescribed.

A VA examination was conducted in April 1995.  The appellant 
reported having asthma symptoms on a daily basis, primarily 
at night, but recently during the day as well.  Between 
episodes he had no shortness of breath.  His lungs were clear 
to percussion and auscultation and there were no rhonchi, 
rales or wheezes.  Chest X-ray was normal.  Pulmonary 
function testing revealed an FEV-1 of 81 percent of predicted 
and an FEV-1/FVC of 97 percent of predicted.

A VA examination for the nose and sinus was also conducted in 
April 1995.  The appellant reported nasal congestion, 
increased drainage from the nose and increased sneezing.  On 
examination his external nose, nasal vestibule and right and 
left nasal cavities were all within normal limits.  His 
septum deviated to the left.  The floor of his nose and 
inferior meatus was normal.  The inferior turbinates were 
enlarged and boggy.  The middle meati were swollen 
bilaterally.  The middle turbinate showed polypoid changes 
bilaterally.  The spheno-ethmoidal recess, olfactory area, 
and superior turbinates were all normal.  Allergic rhinitis, 
rule-out maxillary sinusitis and early polypoid changes in 
the middle meatus were indicated.

Dr. D'Eramo ended treatment in April 1995 diagnosing low-
grade lumbar radiculopathy.

A VA examination was conducted in May 1995 for the back.  The 
appellant reported continued problems with back pain and 
discomfort in his left hip and leg.  On examination he stood 
erect with a normal posture and normal gait.  Clinical 
alignment of the spinal axis was normal.  He bent forward 
from the waist to 90 degrees with no apparent discomfort.  
There was no tenderness in either sciatic notch, with normal 
leg lengths and normal symmetrical development of the 
musculature in both lower extremities.  Straight leg raising 
was negative bilaterally and there were no neurologic 
deficits in either lower extremity.  Chronic low back pain 
with possible degenerative disc at L5-S1 was indicated, but 
said to not be producing any measurable degree of physical 
impairment.  April 1995 X-rays of the lumbar spine were 
normal.

Dr. Rosenberg's notes from November 1995 documented a 
significant improvement in the appellant's allergy symptoms 
with immunotherapy, although there was still significant head 
congestion and he continued to complain of headaches and 
nocturnal chest tightness.  Pulmonary function testing 
revealed an FEV-1 of 95 percent.

VA Medical Center records dated in November 1995 documented 
the appellant's complaint of lower lumbar pain that radiated 
down to his buttock area after he had been digging and 
lifting.  He had difficulty getting in and out of bed.  There 
was costovertebral angle tenderness on the left side.  He was 
unable to stand straight but could walk without difficulty.  
Low back pain with herniated disc at L5-S1.

VA Medical Center records documented the appellant's report 
that his asthma was well controlled.  His lungs were clear on 
examination.  Diagnoses of bronchial asthma and allergic 
rhinitis were noted in April 1996.  April and March 1996 
records documented the appellant's reported use of oral and 
inhaled bronchodilators with renewal of the prescriptions.

Degenerative disc disease at L5-S1.

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief is 
assigned a 60 percent rating.  Severe intervertebral disc 
syndrome with recurring attacks, with intermittent relief is 
assigned a 40 percent rating.  Moderate intervertebral disc 
syndrome with recurring attacks is assigned a 20 percent 
rating.  For mild intervertebral disc syndrome, a 10 percent 
rating is assigned.  Postoperative and cured is assigned a 0 
percent rating.  38 C.F.R. § 4.71a; Diagnostic Code 5293 
(2000).

The Board has also considered whether a higher evaluation 
could be assigned under the rating criteria for other 
applicable disabilities.  Severe limitation of motion of the 
lumbar spine warrants a 40 percent rating; moderate 
limitation of motion warrants a 20 percent rating; and slight 
limitation of motion warrants a 10 percent rating.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5292 (2000).

Lumbosacral strain manifested by severe disability; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign; marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, is assigned a 40 percent rating.  Lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, is assigned a 
20 percent rating.  Lumbosacral strain with characteristic 
pain on motion is assigned a 10 percent rating.  With slight 
subjective symptoms only, a 0 percent rating is warranted.  
38 C.F.R. § 4.71a; Diagnostic Code 5295 (2000).

The evidence supports a compensable evaluation for 
degenerative disc disease at L5-S1.  The medical evidence 
documented intermittent findings of radicular symptoms as 
well as intermittent painful motion, tenderness and muscle 
spasm.  These findings were balanced by examinations that 
revealed no measurable degree of physical impairment.  
Neurological deficits were consistently absent.  Therefore we 
hold that this disability picture approximates a mild 
intervertebral disc syndrome with periods of relief.

The preponderance of the evidence is against a higher 
evaluation, as moderate intervertebral disc syndrome has not 
been demonstrated.  The appellant's symptoms are intermittent 
and at times there was no measurable degree of impairment.  
Therefore, we do not hold that the moderate intervertebral 
disc syndrome was shown.

The application of the rating criteria for limitation of 
motion in the lumbar spine does not afford the appellant a 
higher evaluation as moderate limitation of motion has not 
been shown.  Even when his motion was most restricted in 
October 1994, it was not to a moderate degree.  Lumbosacral 
strain with muscle spasm on extreme forward bending has not 
been shown, and the appellant retains lateral spine motion, 
therefore the application of the criteria for lumbosacral 
strain does not afford the appellant a higher evaluation.

We have also assessed the functional loss due to degenerative 
disc disease in the lumbar spine, but find that it does not 
approximate a higher evaluation.  Although painful motion and 
less movement than normal has been demonstrated, it does not 
approximate moderate limitation of motion.  In general, the 
appellant's gait has been normal, his posture normal, and he 
was able to walk on his heels and toes and arise from a 
squat, therefore weakened movement and incoordination has not 
been demonstrated to a level that would approximate the 
higher evaluation.  We have considered the appellant's 
contentions that a higher evaluation is warranted, but find 
the objective observations by multiple medical examiners to 
be more probative of the current level of disability.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


Bronchial asthma.

The appellant's bronchial asthma and allergic rhinitis have 
been rated under the schedule for rating respiratory 
disorders.  This appeal is based on a claim filed in January 
1995.  The criteria for evaluating respiratory disorders 
changed in October 1996.  When a regulation changes after a 
claim has been filed but before the appeal process has been 
completed, the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
See 38 U.S.C.A. § 5110. 

Under the pre-1996 criteria of Diagnostic Code 6602 for 
bronchial asthma, mild symptoms with paroxysms of asthmatic 
type breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks warrant a 10 percent disability rating.  A 30 
percent rating is warranted for moderate symptoms with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating is warranted for severe 
symptoms with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded.  Pronounced symptoms with asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and marked loss or weight or other evidence of severe 
impairment of health warrants a 100 percent disability 
rating.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Under the revised post-1996 criteria of Diagnostic Code 6602 
for bronchial asthma, a 10 percent rating is warranted for 
FEV-1 of 71 to 80 percent of predicted, or; FEV-1/FVC of 71 
to 80 percent, or; where intermittent inhalational or oral 
bronchodilator therapy are necessary.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent of predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; where daily inhalational 
or oral bronchodilator therapy, or inhalational anti-
inflammatory medication are required.  A 60 percent rating is 
warranted for FEV-1 of 40 to 55 percent of predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted for FEV-1 less than 40-percent of predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; the 
requirement for the daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  In the absence of clinical findings of asthma 
at the time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2000).

Comparing the pre-October 1996 criteria to the post-October 
1996 criteria, the Board believes that neither criteria is 
more favorable to the appellant than the other.  The 
appellant's disability falls within the 10 percent evaluation 
under both.  Because the RO considered the veteran's 
disability under both criteria (although on separate 
occasions), a Bernard issue is not raised by the Board's 
consideration of both criteria in this decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under the old criteria, the appellant has reported nocturnal 
dyspnea.  The appellant is competent to report difficulty 
breathing at night.  The Board notes that except for once in 
service, asthmatic type breathing has never been noted on 
examination.  However, in light of the continued diagnosis of 
and treatment for the condition by the prescription of both 
oral and inhaled bronchodilators, we find that the evidence 
supports a compensable evaluation.  Under the new criteria, 
although the pulmonary function study results alone are 
insufficient to support a compensable evaluation, the 
evidence documents the appellant's reported use of and the 
renewal of prescriptions for inhalational and bronchodilator 
therapy.  

The preponderance of the evidence is against a higher 
evaluation under both criteria.  Competent evidence of rather 
frequent asthmatic attacks has not been presented and 
moderate dyspnea on exertion between attacks has not been 
shown.  Pulmonary function studies have not revealed FEV-1 of 
56 to 70 percent of predicted, or; FEV-1/FVC of 56 to 70 
percent.  We have considered the appellant's contentions that 
he takes medication to control his asthma every day, but we 
have also considered his statement that he only has an asthma 
attack 3-4 times a year.  In light of the very favorable 
results on the pulmonary function tests, we find that under 
the new criteria, although the evidence supports the 10 
percent evaluation, the preponderance of the evidence is 
against a higher evaluation.


Allergic rhinitis.

The pre-1996 criteria for rating allergic rhinitis provide 
that atrophic chronic rhinitis with massive crusting and 
marked ozena with anosmia, a 50 percent evaluation is 
warranted.  Chronic atrophic rhinitis with moderate crusting 
and ozena and atrophic changes is assigned a 30 percent 
evaluation.  Chronic atrophic rhinitis with definite atrophy 
of the intranasal structure and moderate secretion is 
assigned a 10 percent evaluation.  38 C.F.R. § 4.97; 
Diagnostic Code 6501 (1996).

The revised rating criteria provide a 30 percent for allergic 
or vasomotor rhinitis with polyps.  Without polyps, but with 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, is assigned a 
10 percent evaluation.  38 C.F.R. § 4.97; Diagnostic Code 
6522 (2000).

Where, as here, the law specifically provides schedular 
criteria to evaluate the veteran's service-connected 
disability (rhinitis) it would be improper for the Board to 
rate his disability by an analogy to another code section.  
See Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).

Comparing the pre-October 1996 criteria to the post-October 
1996 criteria, the Board believes that neither one is more 
favorable to the appellant than the other. The appellant's 
disability falls within the noncompensable range under both 
criteria.  Because the RO considered the appellant's 
disability under both criteria (although on separate 
occasions), a Bernard issue is not raised by the Board's 
consideration of both criteria in this decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Considering the old criteria, the preponderance of the 
evidence is against a compensable evaluation.  Atrophy in the 
intranasal structures was not identified on VA examination in 
April 1995 and although the appellant complained of nasal 
drainage, it was not identified on examination.  Drainage was 
identified by Dr. Rosenberg in February 1995, but it was not 
described as moderate, and atrophy in the intranasal 
structures was not indicated.

Considering the new criteria, although there was an 
indication of polypoid changed on VA examination in April 
1995, actual polyps were never identified on any examination.  
Greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side has not been 
indicated.  Therefore the preponderance of the evidence is 
against the claim under both criteria.


Extraschedular considerations.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  It does not appear that 
the RO in this case expressly considered this regulation, 
however having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  The Board finds that the 
schedular criteria and currently assigned evaluations for 
degenerative disc disease in the lumbosacral spine, bronchial 
asthma and allergic rhinitis are adequate and that the 
appellant does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  A compensable schedular 
evaluation is recognition of some amount of interference with 
employment.  Marked inference with employment or frequent 
periods of hospitalization have not been demonstrated.  The 
appellant remains employed and as recently as March 1999 
there is evidence that he was drilling with his reserve unit.  
The appellant has been pursing outpatient treatment for these 
disabilities.



ORDER

A 10 percent evaluation for degenerative disc disease at L5-
S1 is granted, subject to the controlling regulations 
applicable to the payment of monetary awards.  A 10 percent 
evaluation for bronchial asthma is granted, subject to the 
controlling regulations applicable to the payment of monetary 
awards.  A compensable evaluation for allergic rhinitis is 
denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

